Citation Nr: 0009056	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Whether the veteran's claim of entitlement to service 
connection for hearing loss in the right ear is well 
grounded.

5.  Whether the veteran's claim of entitlement to service 
connection for hypertension, claimed as secondary to service-
connected PTSD, was timely appealed.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  By that 
decision, the RO also granted entitlement to service 
connection for PTSD and assigned a non compensable disability 
rating.  The veteran subsequently filed a timely appeal 
regarding the disability rating assigned.

In a November 1996 rating decision, the RO granted an 
increased disability rating of 10 percent for the veteran's 
service-connected PTSD.  Thereafter, in a June 1997 rating 
decision, the RO granted an increased rating of 30 percent 
for the veteran's PTSD.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the assigned disability rating.

In a December 1996 rating decision, the RO also denied a 
claim of entitlement to service connection for hypertension, 
claimed as secondary to his service-connected PTSD.  In 
January 1997, the veteran submitted a Notice of Disagreement 
(NOD) regarding this decision, and in September 1998, the RO 
responded by issuing a Statement of the Case (SOC).  The 
issue of whether the veteran filed a timely substantive 
appeal regarding this decision will be addressed below.

The Board notes that the veteran is seeking entitlement to 
service connection for hearing loss in both of his ears.  
This has been characterized by the RO as one claim of 
entitlement to service connection for bilateral hearing loss.  
However, as will be explained below, the Board believes that 
his claim of entitlement to service connection for bilateral 
hearing loss should be characterized as separate claims of 
entitlement to service connection for loss of hearing in each 
ear.

In a Substantive Appeal (VA Form 9) submitted in January 
1997, the veteran requested a personal hearing before a 
member of the Board at the RO.  He reiterated this request in 
another VA Form 9 submitted in July 1997.  This request, 
however, was withdrawn by the veteran in a signed statement 
submitted in February 1998.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's PTSD is manifested by 
occupational and social impairment with decreased reliability 
and productivity due to symptoms such as frequent panic 
attacks, recurring intrusive thoughts of Vietnam, and 
difficulty establishing and maintaining effective work and 
social relationships.

2.  The credible and probative evidence of record shows that 
the veteran's left ear hearing loss was incurred in service.

3.  There is no competent medical evidence of a current right 
ear hearing loss disability.

4.  The credible and probative evidence of record shows that 
the veteran's bilateral tinnitus was incurred in service.

5.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  Service connection for hearing loss in the left ear is 
warranted.   38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991) 38 C.F.R. § 3.385 (1999).

4.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999).

5.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first address the 
veteran's claim of entitlement to an increased evaluation for 
PTSD.  The Board will then discuss his claims of entitlement 
to service connection for hearing loss in his left and right 
ears and tinnitus.  Finally, the Board will address whether 
his claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD, 
was timely appealed.

Entitlement to an increased evaluation for PTSD

Relevant Law and Regulations

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran with notice of the old regulations in 
the November 1996 Statement of the Case and of the revised 
regulations in the June 1997 Supplemental Statement of the 
Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999).


Well grounded claims

The threshold question as to a veteran's claim is whether it 
is well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

In a February 1996 letter, A.H., M.A., MFCC reported that he 
had treated the veteran from 1984 to 1986 for PTSD.  A.H. 
indicated that at the inception of his treatment, he was 
experiencing high levels of anxiety and depression, which was 
severely affecting his ability to function in a work setting.  
At the termination of his treatment, A.H. found that the 
veteran's depression and functioning had improved 
considerably, although the prognosis was guarded because he 
continued to suffer from recurring periods of increased 
anxiety.

In July 1996, the veteran was evaluated by R.S., Ph.D., a VA 
psychologist.  The veteran reported that following his 
discharge from service, he went to work in an assembly-type 
job and within a year married a woman he had known prior to 
his entry into service.  He stated that he had considerable 
difficulty adjusting to civilian life during the first year 
following discharge, but that he managed to cope and worked 
regularly.  He reported that he felt he did reasonably well 
until about 14 years ago, when he began to experience 
intrusive recollections about Vietnam.  The veteran reported 
that he then sought medical help and was referred to a 
psychologist from 1984 to 1986, which he found to be very 
helpful.  He also reported that he saw another psychologist 
about six or seven years ago for a period of about a year and 
a half, which he also found to be very helpful.  Since that 
time, he indicated that he had not sought any additional 
treatment despite experiencing significant symptoms.  The 
veteran reported that he has worked consistently since his 
discharge and that his present job was with a major defense 
contractor.  He stated that he had started working for the 
company in 1989 as a major subcontract administrator and had 
worked there continuously ever since, except for the month of 
June 1995 during which he was temporarily laid off.  His 
current position was senior subcontract negotiator.

Upon examination, the VA psychologist determined that the 
veteran's mood was dysthymic and that his affect was sad but 
appropriate.  The veteran reportedly became tearful several 
times during his interview.  While the VA psychologist found 
that he displayed some suicidal ideation, he found no current 
suicidal intent.  No evidence of a psychosis was found.  The 
VA psychologist described the veteran as hypervigilant with 
excessive startled response and indicated that he exhibited 
significant avoidance by staying within a safe perimeter of 
his home.  The veteran reported some occasional homicidal 
ideation but denied any intent and stated that he would never 
act on these thoughts.  He also reported recurring sleep 
disturbance and that he often has difficulty establishing 
relationships with others.  The veteran reportedly felt that 
he does best when he is totally alone, but that he did not 
find this solitary existence to be satisfying and was 
unsettled by the thought of growing old alone.  The VA 
psychologist concluded that although the veteran has been 
able to maintain steady employment, his symptoms were 
consistent with severe PTSD and did interfere with primary 
areas of his life.  A Global Assessment of Functioning (GAF)  
score of 50 was assigned.

In a September 1996 statement, the veteran reported that he 
was experiencing a great deal of anxiety and was always 
trying to avoid stressful situations.  He stated that he 
experienced an average of five to six anxiety attacks per 
week, which varied in severity.

In an October 1996 letter, G.M., Ph.D., a licensed clinical 
psychologist,  reported that he had treated the veteran for 
several months in 1991 for PTSD.  He indicated that the 
veteran was experiencing anxiety and dysthymia as a result of 
his PTSD, but that he was cooperative and compliant with his 
treatment and made steady progress as a result.  G.M. stated, 
however, that this prognosis was guarded.

VA clinical notes dated from October 1996 to May 1997 reflect 
ongoing psychological counseling for PTSD.  During this 
period, VA psychologists noted that the veteran was 
experiencing intrusive recollections, nightmares, and 
flashbacks about Vietnam, as well as suicidal ideation and 
difficulties with intimacy.  Several VA psychologists also 
noted that the veteran would occasionally become tearful 
during his interviews.  In January 1997, a VA psychologist 
noted that the veteran was practicing avoidance techniques at 
work because he was fearful of authority figures and of being 
humiliated.

In lay statements submitted in January 1997, two of the 
veteran's co-workers asserted that they had witnessed the 
veteran suffering anxiety attacks at work, which had rendered 
him temporarily incapable of performing job assignments.  One 
coworker indicated that he had frequently assisted the 
veteran in performing job duties that involved dealing with 
other people, such as meetings and negotiations.

In a January 1997 statement, the veteran asserted that he 
believed he was entitled to a 50 percent disability rating 
for his PTSD based upon his frequent anxiety attacks and the 
difficulties that these attacks were causing him at his job.  
The veteran described several of these attacks in detail, 
including how he would often experience trembling, shakiness, 
and difficulty concentrating.

In a January 1997 letter, R.S., the same VA psychologist that 
had evaluated the veteran in July 1996, reported that she had 
again evaluated the veteran for PTSD.  She stated that 
despite his impressive work record and unusually high 
functioning at first glance, he was experiencing severe 
symptoms of PTSD.  She stated that he had managed by 
developing highly complex plans and behavior patterns that 
allowed him to avoid problem areas that automatically 
produced intrusive recollections of Vietnam.  R.S. reported, 
for example, that the veteran avoided using the elevator at 
work because this caused him tremendous fear.  On one 
occasion, he had literally crawled out of the elevator 
because he had been overcome by recollections and panic 
symptoms.  She also stated that he would experience 
significant anxiety around crowds and that he was severely 
limited by his fear of verbal confrontations and potential 
humiliation at the hands of superiors.  

In May 1997, the veteran was provided with a personal hearing 
at the RO.  The veteran indicated that he was still employed 
as a buyer full-time with his company, although he was laid 
off for about two months during the past year.  He indicated 
that he was divorced and had been married twice before.  He 
stated that he had two children with whom he got along fairly 
well, and that he was currently living with his parents who 
were taking care of him.  The testified that his greatest 
difficulty was with recurring panic attacks, which arose most 
often whenever he was in a crowd or dealing with superiors.  

In a follow-up letter submitted in June 1997, R.S. elaborated 
that the veteran often engaged in actively avoidant behavior 
to avoid any situation that might "put him out in the 
open."  She reported that he had few friends and had extreme 
difficulty trusting anyone.  R.S. indicated that the veteran 
had recently completed a very complex contract at work, but 
that he had arranged for another colleague to do the face-to-
face meetings that were involved so he could get out of it.  
He was also unable to walk around his own building to obtain 
necessary signatures and had to get a secretary to do it.  
R.S. described a variety of specific symptoms, including 
sleep disturbance, hypervigilance, exaggerated startled 
response, and difficulty concentrating.  She noted that 
despite his symptoms and difficulties, the veteran had never 
sought self-medication through substance use and had no 
history of substance abuse.

In June 1998, a VA psychiatric examination was provided.  The 
veteran stated that he was currently living as a guest in his 
parents' home.  He stated that when he was not at work, he 
spent much of his time worrying and was usually alone.  The 
veteran indicated that he had minimal contact with friends or 
neighbors and that he engaged in no outside activities.  He 
did note that he got along well with his parents and spoke of 
a hobby, which was trains.  Upon examination, the VA 
psychiatrist described his thought process as logical, 
coherent, and goal-directed.  No evidence of delusions or 
hallucinations were found, although passive suicidal ideation 
was noted with no active plan or intent.  His speech was 
found to have a regular rate and rhythm, and no obsessive or 
ritualistic behaviors were reported.  The VA psychiatrist 
noted that his affect was subdued and anxious with moderate 
range.  The VA psychiatrist noted that his judgment appeared 
good, but that he did experience persistent recollections and 
intrusive thoughts about his experiences.  The VA 
psychiatrist concluded that he experienced nightmares at 
times and daily panic attacks, and that he had a tendency to 
isolate himself.  The VA psychiatrist also determined that he 
experienced hypervigilance, and that he had persistent 
symptoms of increased arousal and decreased concentration.  A 
GAF score of 55-60 was assigned.

Analysis

Initial matters - well groundedness, duty to assist, standard 
of proof

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, including several 
reports of recent psychological and psychiatric examinations, 
reported above.  There is no indication that evidence exists 
which is crucial to rendering an informed decision as to this 
issue and which has not been obtained and associated with the 
veteran's claims folder.  The Board believes that the 
evidence already of record is sufficient for it to render an 
informed decision as to this issue and that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a). 

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran is currently rated as 30 percent disabled for his 
service-connected PTSD.  He contends that his disability is 
more severe than is contemplated by his currently assigned 30 
percent disability rating.  As noted above, the Board will 
consider the veteran's claim under both the current and the 
former schedular criteria in accordance with the Court's 
ruling in Karnas, 1 Vet. App. at 311.

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's PTSD more nearly approximately a rating of 50 
percent.  38 C.F.R. § 4.7 (1999).  Specifically, the Board 
believes that the competent and probative evidence of record 
reveals that the veteran suffers from panic attacks of a 
duration greater than once a week, recurring and frequent 
intrusive thoughts of Vietnam, and difficulty establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent under the new 
criteria.  There is no evidence which suggests that the 
veteran exhibits circumstantial, circumlocutory, or 
stereotyped speech; or that he experiences any impairment of 
his memory.  There is also no evidence that he experiences 
impaired judgment or impaired abstract thinking.  However, 
the Board finds that the weight of the evidence supports a 
50 percent disability rating for the veteran's PTSD.  In 
particular, the Board found the opinions of R.S. and the June 
1998 VA psychiatrist report to be very probative.  The June 
1998 VA psychiatrist specifically concluded that the veteran 
experienced daily panic attacks as well as persistent 
recollections and intrusive thoughts of Vietnam.  The Board 
finds that this is consistent with the earlier findings of 
R.S., who reported that the veteran experienced frequent 
panic attacks that caused him difficulties in both his 
personal life and at work, particularly when dealing with 
superiors and coworkers.  The Board also placed great 
probative weight on the statements of both R.S. and the 
veteran in which they laid out in detail the extent to which 
the his panic attacks and anxiety have interfered with the 
performance of his job duties, and the extent to which he 
devoted his time to devising strategies to avoid dealing with 
coworkers and supervisors.  The Board further notes that it 
also found the veteran's GAF scores of 50 to 60 to be 
particularly probative, as these scores represent moderate to 
serious symptoms or moderate to serious impairment in social 
and occupational functioning.  The Board believes these 
scores to be consistent with a 50 percent disability rating 
for PTSD. 

Furthermore, the Board notes that the record demonstrates 
that the veteran experiences various other symptoms, 
including depression, flashbacks, difficulty, nightmares, and 
sleep disturbance.  Additionally, several VA examiners have 
noted the veteran's strong tendency towards isolation and his 
lack of social activities.  Both the June 1996 VA 
psychologist and the June 1998 VA psychiatrist noted that the 
veteran exhibited a passive suicidal ideation.  Additionally, 
both the June 1996 VA psychologist and R.S. specifically 
concluded that despite the veteran's long history of 
consistent employment, he did exhibit symptoms consistent 
with "severe" PTSD and that these symptoms interfered in 
primary areas of his life.

Therefore, while the veteran may not have demonstrated all of 
the criteria for a 50 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 50 percent rating rather than a 30 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999).  The Board finds the 
manifestations of the veteran's disability which support a 50 
percent disability rating, such as frequent, severe panic 
attacks and persistent intrusive thoughts, to be more 
significant and have a greater impact on his ability to 
function than those which do not meet the criteria for a 50 
percent evaluation. 

The Board has considered whether the next highest evaluation 
of 70 percent under the new criteria might be warranted.   
However, although several VA examiners have noted a history 
of suicidal ideation, the Board notes that it was always 
found to be without any intent or plan.  Furthermore, there 
is no evidence that the veteran engages in obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function; or impaired impulse control with unprovoked 
irritability with periods of violence.  There is also no 
indication that he has ever experienced spatial 
disorientation or neglect of personal appearance and hygiene.  

Additionally, while the veteran does experience difficulty in 
establishing effective relationships, the Board notes that 
the veteran has reported that he maintains fairly good 
relationships with both his children and his parents.  The 
Board also notes that several of the veteran's coworkers have 
submitted statements on his behalf, testifying to their 
relationships to the veteran.  Thus, while the Board 
acknowledges that the veteran experiences some difficulty 
with relationships, the Board does not believe the competent 
and probative evidence demonstrates a total inability to 
establish and maintain such relationships with people.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the 
Board finds that the preponderance of the evidence of record 
is against assignment of a 70 percent disability evaluation 
under the new criteria.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 70 percent evaluation is 
warranted for the veteran's depressive disorder under the old 
criteria.  However, the Board believes that the evidence of 
record has not demonstrated that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that he experiences 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  As noted above, although the veteran is 
twice divorced and does have difficulty establishing and 
maintaining relationships due to his anxiety and tendency 
towards isolation, he has reported that maintains good 
relationships with several family members, including his 
children.  Furthermore, despite the veteran's fears of 
dealing with people, the record demonstrates that he has been 
able to establish effective relationships with several 
coworkers.  Additionally, the record reflects that although 
some of his symptoms have interfered at times with the 
performance of his job duties, the veteran has been able to 
maintain virtually consistent full time employment throughout 
the past decade.  Thus, while the Board acknowledges that the 
veteran's symptoms considerably impair his ability to retain 
employment or to maintain relationships, as is contemplated 
by his 50 percent rating under the old criteria, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran's PTSD is of such severity as to 
warrant a 70 percent rating under the old criteria.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 50 percent 
disability rating for the veteran's PTSD under the new 
criteria.  See 38 C.F.R. § 4.7.  Furthermore, for the reasons 
and bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent under both the new and old 
criteria.

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 50 percent disability rating effective 
from February 1996, the date of the veteran's initial claim 
of entitlement to service connection.

Entitlement to service connection for left and right ear 
hearing loss and bilateral tinnitus

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  
38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 505, 505 (1992); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).


Well-grounded claims

As discussed above, the threshold question with regard to the 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded, there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in- service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

Included among the veteran's service medical records is an 
April 1966 letter from the veteran's private physician to the 
Selective Service System.  The physician reported that he had 
started treating the veteran in December 1965 for complaints 
of tinnitus for three months in his left ear.  The veteran 
was reportedly last seen on April 1966, at which time he was 
still complaining of some ringing in his left ear.  
Audiometric testing during this time consistently revealed a 
"slight nerve type loss" in the left ear in the region of 
4000 and 8000 frequencies.  His hearing was found to 
otherwise be normal.  The physician concluded that the 
veteran suffered a mild toxic labyrinthitis as a result of a 
viral infection.  The physician further concluded that 
although his hearing was essentially normal, he still had 
some ringing in his left ear and a slight dip in tone in his 
left ear.

Upon induction into service, the veteran reported no history 
of ear, nose, and throat trouble, but did indicate a history 
of hearing loss.  An examiner noted "normal" for the 
veteran's ears and drums.  


The results of audiometric testing in decibels (with 
conversion from ASA to ISO standard) were noted to be as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
15
10
10
5
LEFT
15
10
10
30

Subsequent service medical records reflect ongoing complaints 
and treatment for bilateral sensorineural hearing loss and 
tinnitus.  In June 1967, another audiometric evaluation was 
conducted.  Pure tone thresholds, in decibels, (with 
conversion from ASA to ISO standard) were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
15
20
15
LEFT
25
30
30
45

In January 1968 clinical notes, an examiner noted that the 
veteran reported a history of left ear hearing loss and 
tinnitus prior to enlistment.  The examiner further noted 
that the veteran had spent the previous 14 months as a 
machine gunner and that he was now experiencing tinnitus in 
both ears and hearing loss in his left ear.  The examiner 
diagnosed the veteran with high frequency hearing loss in 
both ears and bilateral tinnitus.  The examiner noted that 
the veteran was given ear plugs.  


Audiometric testing conducted in January 1968 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
10
15
LEFT
15
20
25
40

Upon separation from service, the veteran reported no history 
of hearing loss and no history of ear trouble.  In a report 
of medical examination dated at discharge, an examiner noted 
that the veteran's ears and drums were normal.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
25

In February 1996, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus.  He contended that during basic training, he 
complained of both hearing loss and ringing in his left ear.  
During this time, the veteran reported that he was trained in 
the use of several light infantry weapons but was not allowed 
to wear hearing plugs because they would prevent him from 
hearing commands.  He stated that while serving as a machine 
gunner in Vietnam, his right ear began to ring.  The veteran 
indicated that he was told that he had suffered nerve damage 
to both ears and that he was given a pair of rubber ear 
plugs.  He contended that he now experienced constant ringing 
in his ears and that his bilateral hearing loss had continued 
to worsen.  In support of his claim, he submitted an Employee 
Status Change Notice from his employer showing that he had 
been placed on medical restriction and was not to be assigned 
to any job requiring repeated exposure to loud noise without 
ear protection.

In a March 1996 letter, the veteran's private physician, Dr. 
J.A., indicated that he had been treating the veteran for 
routine problems over the past twelve years.  He stated that 
one of the veteran's chief complaints had been his hearing 
deficit.  Dr. J.A. indicated that he felt that the veteran's 
hearing deficit was a result of his military service in the 
Vietnam War.

In June 1996, the veteran was provided with a VA general 
medical examination.  The VA examiner noted that the veteran 
had first noted decreased hearing and bilateral tinnitus 
while in Vietnam, and that he had been exposed to quite noisy 
environment during that period, which included exposure to 
various types of guns and cannons.  The VA examiner diagnosed 
the veteran with a history of hearing loss and bilateral 
tinnitus.

In June 1996, the veteran was provided with a VA audiological 
evaluation.  He reported that he experienced tinnitus in both 
ears and that it was greater in the left ear.  The VA 
audiologist noted that the veteran first noticed tinnitus in 
his left ear in 1966 during basic training and that he first 
noticed it in his right ear in 1967 while stationed in 
Vietnam.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
30
LEFT
15
10
25
40
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
VA audiologist concluded that the veteran had normal hearing 
in the right ear and mild to severe high frequency 
sensorineural hearing loss in the left ear.

In July 1996, a VA ear, nose, and throat (ENT) examination 
was conducted.  The VA ENT specialist indicated that the 
veteran had experienced bilateral hearing loss and tinnitus 
ever since his discharge from service.  Upon examination, the 
VA ENT specialist noted that the veteran's ear canals were 
clear and that the tympanic membranes were intact.  The VA 
specialist found that there was no evidence of any external 
middle or inner ear disease.  The VA specialist concluded 
that the veteran had a high tone sensorineural hearing loss 
in the left ear with normal hearing in the other ear, 
particularly in the lower frequencies.

During the veteran's May 1997 personal hearing, he offered no 
testimony regarding his claims of entitlement to service 
connection for bilateral hearing loss or bilateral tinnitus.  
Rather, he provided testimony solely in regard to his claim 
of entitlement to an increased evaluation for PTSD.

In a February 2000 statement, the veteran reported that 
although he had experienced a slight ringing in his left ear 
at induction, the ringing grew much worse during service.  He 
indicated that by the time of his discharge, he experienced a 
"severe" ringing in both his left and right ear due to his 
repeated exposure to gunfire.

Analysis

Left ear hearing loss

As noted above, the threshold question in any claim for 
service connection is whether that claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability, (2) the incurrence or 
aggravation of a disease or injury incurred in service, and 
(3) a nexus between the in-service injury or disease and the 
current disability.  See Caluza, 7 Vet. App. at 506.

With respect to the veteran's claim of entitlement to service 
connection for hearing loss in his left ear, the Board finds 
that the veteran has satisfied all three elements of Caluza.  
Specifically, the Board notes that the evidence of record 
includes (1) the results of the June 1996 VA audiological 
evaluation showing a current left ear hearing loss disability 
as defined by 38 C.F.R. § 3.385, (2) service medical records 
reflecting several diagnoses of sensorineural hearing loss in 
the left ear, and (3) the March 1996 opinion of Dr. J.A., who 
concluded that the veteran's current hearing loss was 
incurred as a result of his service in the Vietnam War.  See 
Caluza, 7 Vet. App. at 506.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for hearing loss in the 
left ear is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
Caluza 7 Vet. App. at 506.  Additionally, the Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met 
in accordance with 38 U.S.C.A. § 5107.

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness.  Under this 
presumption, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In this case, there is evidence of record indicating that the 
veteran experienced hearing loss in his left ear prior to his 
induction into service.  This is reflected in the letter from 
the veteran's private physician dated several months before 
his induction, as well as several statements made by the 
veteran himself during service.  However, the Board notes 
that during the veteran's induction examination, the examiner 
specifically noted that the veteran's ears and drums were 
normal.  Audiometric testing at induction revealed no 
auditory thresholds of 40 decibels or greater, and only one 
auditory threshold of greater than 15 decibels in the left 
ear.

In order to overcome the statutory presumption that the 
veteran was in sound physical condition upon entry onto 
military service, a condition must be either noted in an 
examination report at the time of the veteran's induction 
into service or there must be clear and unmistakable evidence 
that disability in question existed at the time of his 
induction.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As 
noted above, the Board recognizes that there is some evidence 
of record indicating that the veteran had experienced left 
ear hearing loss prior to his induction.  However, his 
induction examination was essentially negative for any 
findings of a left ear hearing loss disability.  Therefore, 
Board concludes that the evidence of record pointing to a 
previous left ear hearing loss condition is not sufficient to 
constitute "clear and unmistakable evidence"  that the 
disability in question existed at the time of the veteran's 
induction into service.  Thus, the Board finds that the 
statutory presumption that the veteran was in sound condition 
at the time of his induction into service has not been 
rebutted in this case.

Having found that the presumption of soundness has not been 
rebutted, the Board will now evaluate the veteran's claim on 
the merits.  The record reflects that the veteran was treated 
on several occasions during service for sensorineural hearing 
loss in his left ear.  Although the veteran's separation 
examination was negative for any evidence of hearing loss, 
the Board notes that at least two audiometric tests were 
performed during service (June 1967 and January 1968) which 
revealed a left ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  During the January 1968 examination, the 
examiner noted that the veteran had served as a machine 
gunner and been repeatedly exposed to loud noise for at least 
14 months of his service.  In March 1996, the veteran's 
physician, Dr. J.A., specifically concluded that the 
veteran's current hearing loss deficit was incurred as a 
result of his service in the Vietnam War.  

In short, a competent medical examiner has suggested a link 
between the veteran's claimed left ear hearing loss and his 
in-service exposure to gunfire.  The Board cannot identify 
any medical evidence to the contrary.  Additionally, although 
his separation examination was negative for any evidence of 
hearing loss, earlier audiometric testing had revealed 
evidence of a left ear hearing loss disability.  Therefore, 
the Board concludes that the competent and probative evidence 
of record establishes that the veteran's left ear hearing 
loss was incurred as a result of service.  See 38 C.F.R. 
§ 3.303(d).  Accordingly, the Board finds that a grant of 
service connection for hearing loss in the left ear is 
warranted.

Right ear hearing loss

Regarding the veteran's claim of entitlement to service 
connection for hearing loss in the right ear, the Board finds 
that the veteran has failed to submit a well-grounded claim.  
The Board acknowledges that the veteran was diagnosed with 
hearing loss in both ears in January 1968.  Thus, the second 
element of Caluza, in-service incurrence, has been met.  
Furthermore, the Board also recognizes that Dr. J.A. 
concluded in his March 1996 letter that the veteran's hearing 
loss deficit was related to his service in Vietnam.  
Therefore, the third element of Caluza, medical nexus 
evidence, has also been met.  

However, with respect to the first element of Caluza, a 
current disability, the Board finds that the results of his 
June 1996 VA audiological evaluation do not meet the 
parameters set forth in 38 C.F.R. § 3.385 for establishing a 
current hearing loss disability.  The veteran only had one 
auditory threshold of greater than 26 decibels in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in the 
right ear, and not one auditory threshold was as high as 40 
decibels.  Furthermore, his speech recognition score was 94 
percent.  As discussed above, 38 C.F.R. § 3.385 sets forth 
specific threshold requirement for a finding of hearing loss 
disability, and the Board is bound in its decisions by such 
regulations.  38 U.S.C.A. § 7104(c).  

When bringing a claim of entitlement to service connection, 
the initial evidentiary burden of presenting evidence is on 
the veteran, and without competent medical evidence of a 
current disability, in this case as defined by 38 C.F.R. 
§ 3.385, the veteran's claim cannot satisfy the first prong 
of the Caluza test.  See Rabideau, 2 Vet. App. at 144; 
Brammer, 3 Vet. App. at 225. 

Because the veteran was diagnosed with right ear hearing loss 
in service, the Board has considered the potential 
application of the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  However, in order to warrant presumptive 
service connection under these provisions, the claimed 
disability must be manifested to a compensable degree within 
one year of discharge from service.  In this instance, the 
veteran's in-service audiometric test results do not meet the 
parameters set forth in 38 C.F.R. § 3.385 for establishing a 
current hearing loss disability.  Additionally, there is no 
indication in the record that any additional such tests were 
conducted within one year from the veteran's discharge from 
service.  Therefore, the Board concludes that the record does 
not demonstrate that the veteran's claimed right ear hearing 
loss disability manifested to a compensable degree within one 
year from discharge.  Thus, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board has also considered the application of 38 U.S.C.A. 
§ 1154(b) to this case.  In Caluza, the Court held that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 
7 Vet. App. at 507.  Accordingly, the " 'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service . . . . [citing Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)]."  Caluza, 
7 Vet. App. at 508.

The record in this case reflects that the veteran served as a 
light weapons infantryman in Vietnam and that he was awarded 
the Combat Infantryman Badge as a result.  Thus, the Board 
finds that he is a combat veteran within the meaning of 
38 U.S.C.A. § 1154(b).  However, although the veteran is 
entitled to the application of the provisions of 
38 U.S.C.A. § 1154(b), the Board notes that these provisions 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to provide 
a current diagnosis of that claimed disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish that his claim is well 
grounded by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In this instance, the veteran has not submitted 
competent medical evidence of a current right ear hearing 
loss disability and the provisions of 38 U.S.C.A. § 1154 do 
not relieve him of the burden of submitting such evidence.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of the veteran's claim of entitlement to service 
connection for right ear hearing loss on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well-grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim for right ear hearing loss well grounded, namely 
competent medical evidence of a current right ear hearing 
loss disability, as defined in VA regulations.

In closing, the Board wishes to note that it does not dispute 
the veteran's contention that he presently does not hear as 
well in his right ear as he did prior to service.  However, 
as shown above, his June 1996 VA audiological examination 
demonstrated a degree of left ear hearing loss that met the 
auditory threshold requirements of 38 C.F.R. § 3.385.  Such 
is not the case with his claimed right ear hearing loss, as 
the June 1996 examination failed to demonstrate a degree of 
hearing loss that met auditory threshold requirements set 
forth in  C.F.R. § 3.385.  For this reason, the Board 
concludes that the veteran has not presented competent 
medical evidence of a current right ear hearing loss 
disability.  Accordingly, the Board further finds that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
The benefit sought on appeal is denied.

Bilateral tinnitus

With respect to the veteran's claim of entitlement to service 
connection for bilateral tinnitus, the Board finds that the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  Specifically, the Board notes 
that the record includes evidence of a current disability in 
the form of the June 1996 VA examiner's diagnosis of 
bilateral tinnitus, and evidence of in-service incurrence in 
the form of service medical records reflecting several 
diagnoses of bilateral tinnitus.  

Although no medical examiner has specifically found that the 
veteran's tinnitus is related to service, the Board notes 
that in the absence of medical nexus evidence, the third 
Caluza element can alternatively be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  In this case, the veteran was 
diagnosed with bilateral tinnitus in service.  He has 
reported that since that time he has experienced continuous 
ringing in both ears.  Based upon these continuous symptoms, 
the June 1996 VA general medical examiner diagnosed the 
veteran with bilateral tinnitus.  In essence, although the 
veteran has not submitted competent medical evidence of a 
nexus, the Board finds that he has submitted lay evidence 
demonstrating a continuity of symptomatology (his own reports 
of continuous ringing in his ears), as well as competent 
medical evidence linking those continuous symptoms to his 
claimed bilateral tinnitus (both his in-service diagnoses and 
the findings reported during his June 1996 VA examinations).  

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral tinnitus is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); Caluza 7 
Vet. App. at 506.  Furthermore, the Board is also satisfied 
that all available relevant evidence is of record and that 
the statutory duty to assist the veteran in the development 
of evidence pertinent to his claim has been met in accordance 
with 38 U.S.C.A. § 5107.

In evaluating the merits of this claim, the Board must again 
address the statutory presumption of soundness.  However, for 
reasons similar to those stated above, the Board concludes 
that the statutory presumption that the veteran was in sound 
condition at the time of his induction into service has not 
been rebutted. 

The Board recognizes that in April 1966 letter, the veteran's 
physician reported that he had treated the veteran for 
ringing in his left ear prior to his induction into service.  
Similar statements were subsequently made by the veteran 
himself in which he acknowledged that he had experienced 
ringing in his left ear prior to service.  However, at the 
time of his induction, physical examination revealed no 
evidence of tinnitus in either ear and the veteran made no 
reports of experiencing ringing in either ear.  Therefore, 
Board finds that the evidence of record pointing to a 
previous left ear tinnitus is not sufficient to constitute 
"clear and unmistakable evidence"  that the disability in 
question existed at the time of the veteran's induction into 
service.  The Board further finds that the statutory 
presumption that the veteran was in sound condition at the 
time of his induction into service has not been rebutted in 
this case.  The Board also notes in passing that the evidence 
of a preexisting tinnitus applies only to the veteran's left 
ear: there is no evidence of record indicating that the 
veteran ever experienced ringing in his right ear prior to 
induction.

Having found that the presumption of soundness has not been 
rebutted, the Board will proceed to evaluate the merits of 
the veteran's claim.  The record in this case reflects that 
the veteran was diagnosed with bilateral tinnitus on several 
occasions during service.  In January 1968, one of the 
examiners who diagnosed bilateral tinnitus specifically noted 
that the veteran had been serving as a machine gunner for 
over 14 months.  This is consistent with the veteran's recent 
reports that he began to experience bilateral tinnitus while 
stationed as an infantryman in Vietnam.  Based on the 
veteran's history of ringing in both ears since service, the 
June 1996 VA general medical examiner diagnosed the veteran 
with bilateral tinnitus.  As discussed above, the veteran has 
submitted evidence demonstrating a continuity of 
symptomatology, in the form of his own testimony regarding 
ringing in his ears, as well as competent medical evidence 
linking those continuous symptoms to his claimed bilateral 
tinnitus, in the form of both his service medical records and 
his June 1996 VA examination.

In light of this evidence, and after having resolved all 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for bilateral tinnitus.  38 U.S.C.A. 
§ 5107.  Thus, the benefit sought on appeal is granted.

Whether the claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD, 
was timely appealed.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed will be presumed to be same as the date of that 
letter date of notice of the determination of the agency of 
original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  38 
C.F.R. § 20.303 (1999).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Factual Background

In a December 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service  connection for 
hypertension, claimed as secondary to the veteran's service-
connected PTSD.  The veteran was notified of this decision in 
a letter dated December 18, 1996, which was sent to his last 
known address of record.  With this letter, he was provided 
with both his procedural and appellate rights via an attached 
VA Form 4107.  By the time the December 1996 rating was 
issued, the veteran had already filed a NOD with respect to 
the RO's September 1996 decision, which had denied a 
entitlement to service connection for hearing loss and 
tinnitus, and granted service connection for PTSD; in 
November, 1996, the RO had responded by issuing a SOC.  
Immediately after the RO's December 1996 rating decision, the 
veteran submitted a timely Substantive Appeal (VA Form 9) 
regarding his claims of entitlement to service connection for 
hearing loss and tinnitus, and his claim of entitlement to 
service connection for PTSD.  In attachment to his January 
1997 substantive appeal regarding these other issues, he also 
filed a NOD regarding the RO December 1996 rating decision 
denying entitlement to service connection for hypertension.

Thereafter, in September 1998, the RO issued another SOC, 
which addressed only the veteran's claim of entitlement to 
service connection for hypertension, claimed as secondary to 
his service-connected PTSD.  In an attached letter, the RO 
informed the veteran that must file a Substantive Appeal (VA 
Form 9) with respect to that issue.  The RO further informed 
the veteran that he must file his Substantive Appeal within 
60 days of the date of this letter or within the remainder, 
if any, of the one-year period from the date of this letter 
notifying him of the action he was appealing.  However, there 
is no indication in the record that the veteran submitted a 
Substantive Appeal regarding the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
PTSD, within the regulatory time limit..  The next 
correspondence received from the veteran or his 
representative regarding this issue was a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
submitted in November 1999. 

In January 2000, the Board sent a letter to the veteran, 
informing him that it had raised the issue of the adequacy of 
his Substantive Appeal regarding the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
his service-connected PTSD.  The Board further informed the 
veteran of the pertinent law and regulations regarding this 
issue, and of the basis of the Board's decision to raise the 
issue.  The veteran was informed that he and his 
representative had 60 days to submit additional evidence and 
argument regarding this issue of the adequacy of his 
Substantive Appeal.

The veteran's subsequently submitted a written response to 
the Board's September 1999 letter.  However, the veteran's 
response letter did not directly address the issue raised by 
the Board.  Rather, the veteran merely submitted a newly 
signed VA Form 9 in which he expressed a desire to appeal the 
issue of entitlement to service connection for hypertension. 

Analysis

The Board concludes that the veteran failed to perfect his 
appeal with regard to the issue of entitlement to service 
connection for hypertension, claimed as secondary to his 
service-connected PTSD.  An appeal must be perfected within 
one year of the date of notice of the initial rating or 
within 60 days of the issuance of a SOC, whichever period 
ends later.  One year from the date of notice of the initial 
rating decision was in December 1997.  Sixty days from the 
date of issuance of the SOC was in November 1998.  However, 
the earliest document filed by the veteran or his 
representative regarding this issue following the September 
1998 SOC was the November 1999 VA Form 646, Statement of 
Accredited Representative in Appealed Case.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in December 1996, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the September 1998 SOC.  Any request for an extension of time 
to file his appeal would have to have been filed on or before 
November 3, 1998.  See 38 C.F.R. § 20.303 (1999).  There is 
no evidence of record that the veteran ever requested an 
extension of time to file his appeal.

In his February 2000 letter, the veteran appears to be 
requesting that he now be allowed to cure the procedural 
defect via an untimely filing of a VA Form 9.  However, the 
Board is without the authority to grant such a request.  VA 
regulations set forth specific requirements for perfecting an 
appeal before the Board, and any request for an extension of 
the 60-day period for filing a Substantive Appeal must be in 
writing and must be made prior to expiration of the time 
limit for filing the Substantive Appeal or the response to 
the SOC.  See 38 C.F.R. § 20.303 (1998).  As noted above, the 
veteran did not file such a request for extension in this 
case.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for finding that such good 
cause exists.

The Court has addressed the issues of whether the whether the 
language of 38 C.F.R. § 3.109(b) conflicts with that of 38 
C.F.R. § 20.303, and which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applied 
specifically to the filing of a Substantive Appeal and that 
the two regulations did not conflict; rather the Court found 
that one was general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Busic v. United 
States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 
U.S. 475, 489-90 (1973).  Significantly, the Court held that 
38 C.F.R. § 20.303 takes precedence and commented that a 
contrary view as to a regulatory scheme promulgated under 
statutory authority would make no sense.  As previously 
indicated, the veteran's request for an extension of time did 
not meet the regulatory requirements of 38 C.F.R. § 20.303.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  
Moreover, he has not demonstrated good cause for his delay in 
filing.  As indicated immediately above, he has provided no 
basis for finding that there is good cause for extending the 
time period.  Indeed, although he did file a VA Form 9 
regarding this issue in February 2000 in response to the 
Board's January 2000 letter raising the issue of the adequacy 
of his appeal, he offered no explanation for his failure to 
file such document or its equivalent within the regulatory 
time limit.  

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no 
other submission from the veteran or his representative which 
could be reasonably construed to be a timely Substantive 
Appeal.  A timely Substantive Appeal not having been filed 
with regard to the December 1996 denial of his claim, the 
appeal has not been perfected and is dismissed.



ORDER

Entitlement to an increased disability rating of 50 percent 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for left ear hearing loss 
is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for right ear hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.

The veteran did not file a timely Substantive Appeal 
regarding the December 1996 denial of his claim of 
entitlement to service-connection for hypertension, claimed 
as secondary to his service-connected PTSD.  This issue is 
not properly before the Board for appellate review and is 
accordingly dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an 
award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Veterans Appeals held that regarding a 
claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. The Court also stated that it follows that such a claim remains in controversy 
"where less than the maximum available benefits are awarded."  Id. at 38.

